Exhibit 10.19
Executive Officer Cash Compensation Arrangements


2010 Salaries

--------------------------------------------------------------------------------

Name
Title
 
2010 Salary
 
Ramin (“Ron”) Najafi, Ph.D.
Chairman and Chief Executive Officer
 
$
356,000
 
Thomas J. Paulson
Chief Financial Officer and Treasurer*
 
$
250,000
 
Behzad Khosrovi, Ph.D.
Chief Alliance Officer and SVP, Product Development
 
$
238,000
 
Mark B. Anderson, Ph.D.
Chief Scientific Officer
 
$
220,000
 
Roy J. Wu
Sr. Vice President, Business & Corporate Development
 
$
172,500
 



2010 Bonus Structure
 
For Dr. Najafi, the 2010 bonus is intended to be calculated as follows:
 
(40% of base salary at December 31, 2010) x Corporate Performance
 
For each of Mr. Paulson, Dr. Khosrovi, Dr. Anderson and Mr. Wu, the 2010 bonus
is intended to be calculated as follows:
 

 
(30% of base salary at December 31, 2010) x [(0.8 x Corporate Performance) +
(0.2 x Individual Performance Multiplier)]

 
“Corporate Performance” is the percentage determined by adding corporate
performance against established goals with respect to research and development
(50%), alliance management (25%), new partnerships (15%), and financial
performance (10%).  Within each category set forth above:  if a minimum
“threshold” is not achieved with respect to the category, 0% of the percentage
with respect to that category is assigned; if a minimum “threshold” is achieved
with respect to the category, 50% of the percentage with respect to that
category is assigned;  if the “target” performance is achieved with respect to
the category, 100% of the percentage with respect to that category is assigned;
and if “stretch” performance is achieved with respect to the category, 125% of
the percentage with respect to that category is assigned.  The resulting
percentages are then added together which results in the Corporate Performance
value.
 
“Threshold” goals are established generally at levels that are expected to be
attainable if management and NovaBay perform as expected, maintaining and
enhancing NovaBay’s business as expected, which includes solid performance by
the management team and, as appropriate by category, noteworthy progress on
clinical trials, business management and financial management.
 
“Target” goals are established generally at levels that are expected to be
attainable only if superior (meaning substantially in excess of expectations)
performance is attained by management and NovaBay, which includes superior
performance by the management team and, as appropriate by category, superior
progress on clinical trials, business management and financial management.  It
is not expected that all of these goals will be met.
 
“Stretch” goals are established generally at levels that are expected to be
attainable only if outstanding (meaning well in excess of expectations, which
may also not be attainable due to factors outside of management’s control
despite best efforts) performance is attained by management and NovaBay, which
includes outstanding performance by the management team and, as appropriate by
category, outstanding progress on clinical trials, business management and
financial management.  It is extremely unlikely that all of these goals will be
met.
 
“Individual Performance Multiplier” is the percentage determined by the
assessment of individual performance, the results of which will result in an
Individual Performance Multiplier of 125% (outstanding performance, exceeding
objectives), 100% (excellent performance, meeting or exceeding objectives),
75%  (acceptable performance, meeting most objectives) or 0% (less than
acceptable performance).
 
The amount and timing of award payments is at the discretion of the Compensation
Committee, and the Compensation Committee can modify the amount of the bonus
pool at its discretion, and may defer or cancel awards at its discretion.